Name: Regulation No 167/67/EEC of the Council of 27 June 1967 on intervention centres for oil seeds and derived intervention prices applicable in these centres
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 Official Journal of the European Communities 129 2590/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 28.6.67 REGULATION No 167/67/EEC OF THE COUNCIL of 27 June 1967 on intervention centres for oil seeds and derived intervention prices applicable in these centres reflect the price variations to be expected with a nor ­ mal harvest ; Whereas, to ensure the proper functioning of the in ­ tervention system, the volume of production in the different areas and the storage facilities available in potential centres should be taken into account when intervention centres other than the main centres are being determined ; Whereas intervention prices for centres other than the main centres should be fixed on the basis of interven ­ tion prices for the main centre and transport costs from the production area to these main centres ; whereas under no circumstances should these prices disturb normal patterns of trade between the main centres ; THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 22 (2 ) thereof; Having regard to the proposal from the Commission ; Whereas Article 22 (2) of Regulation No 136/66/ EEC provides for the main intervention centres for colza, rape and sunflower seeds to be determined, the derived intervention prices applicable thereto to be fixed and the criteria for determining other centres and other derived intervention prices to be laid down ; Whereas the main intervention centres should be the places in which the most- important markets of the main production areas are situated; whereas, to ensure a suitable price level for Community seeds in deficit areas, it is necessary to select those places which are most representative for seed processing and places situated outside the production areas which are representative for internal trade and for seed exports ; whereas there is no reason to apply the latter criterion when other centres are being determined; Whereas Article 24 of Regulation No 136/66/EEC provides that derived intervention prices should be fixed at a level which will allow seeds to move freely within the Community under natural conditions of price formation and in accordance with the needs of the market ; whereas to this end intervention prices must be so fixed that the differences between them HAS ADOPTED THIS REGULATION: Article 1 For the 1967/68 marketing year the main intervention centres for colza, rape and sunflower seeds and the derived intervention prices applicable in these centres shall be those listed in the Annex. Article 2 The other intervention centres to be determined pur ­ suant to the second subparagraph of Article 22 (2) of Regulation No 136/66/EEC shall be situated in areas with a significant production of colza, rape and sun ­ flower seeds . Only places with adequate facilities for storing seeds offered to the intervention agency shall be considered for this purpose. The number of these centres shall be in relation to the volume of seed production in the area in which each centre is to be established.OJ No 172, 30.9.1966, p. 3025/66. 130 Official Journal of the European Communities Article 3 Article 4 The derived intervention prices applicable in the other intervention centres referred to in the second subparagraph of Article 22 (2) of Regulation No 136/66/EEC shall be fixed on the basis of : In all cases, the derived intervention prices applicable in the other centres shall be so fixed that : ( a ) seeds from an area seryed by one intervention centre may not be offered in an area served by another centre at a price which is lower than the intervention price applicable in the latter, (b ) these prices shall not disturb normal patterns of trade between the main intervention centres . ( a) the intervention prices applicable in the main cen ­ tres situated in the area constituting the normal market for the production area served by the centre for which the intervention price is to be . fixed, Article 5 (b ) the lowest cost of transporting seeds from that centre to the main centres referred to in ( a ). This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . , ' Done at Brussels, 27 June 1967. For the Council The President Ch. HEGER ANNEX Main intervention centres and intervention prices applicable in these centres A. For colza and rape seed Centres Intervention prices in units of account per 100 kilogrammes of standard quality seed ChÃ ¢teauroux 18-05 Bourges 18-05 Chartres 18-33 Le Havre 18-89 Rouen 18-84 Gennevilliers 18-66 Dijon 18-31 ChÃ ¢lons-sur-Marne 18-48 Laon 18-42 Dunkerque 18-89 Official Journal of the European Communities 131 Centres Intervention prices in units of account per 100 kilogrammes of standard quality seed Antwerpen 18-79 Rotterdam 18-89 DÃ ¼sseldorf 18-97 Koblenz 18-96 Mannheim 18-94 Strasbourg 18-78 Hamm (Westfalen) 18-71 Hannover 18-66 Hamburg 18-89 Kiel 18-64 Aurich/Leer 18-89 Regensburg 18-25 Lyon 18-54 Le Pouzin 18-63 Marseille 19-00 Bordeaux 18-88 SÃ ©te 18-89 Ravenna 19-65 Treviso 19-22 Firenze 19-65 B. For sunflower seed Centres Intervention prices in units of account per100 kilogrammes of standard quality seed Bourges 18-05 Bordeaux 19-22 Marseille 19-58 Rouen 19-00 Le Pouzin 19-15